DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-3, 5, 9 and 11 are currently under examination. Claims 6, 10, 12-16 and 18-20 are withdrawn from consideration. No claims have been currently amended, newly added, or newly cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.
Previous Grounds of Rejection
Regarding claims 1-3, 5-6 and 9-11, the allowability of these claims is withdrawn in view of the newly discovered reference to Luo et al. (US 2013/0253155 A1) as follows.
New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3, 5, 9 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Luo et al. (US 2009/0247398 A1), and in view of Luo et al. (US 2013/0253155 A1).
Regarding claim 1, Luo ‘398 teach an activator composition (claims 1 and 5-14) obtained by contacting a support such as silica (applicant’s elected species, [0075]) with mQm (M’=Group 2 metal such as Mg, the valence of Mg is 2=m, Q= hydrocarbyl alkyl group including ethyl and butyl groups, applicant’s elected an organometallic linking compound, [0046]), and trimethyl aluminum and 2,2’-ethylidenbis(4,6-di-t-butylphenol) ([0048]-[0049]).
Although Luo ‘398 does not specific disclose 1,3,5-trimethyl-2,4,6-tris(3, 5-di(tert-butyl)-4-hydroxybenzyl)benzene as per applicant claim 1, Luo ‘155 teach an activator composition comprising a polyfunctional compound 1,3,5-trimethyl-2,4,6-tris(3, 5-di(tert-butyl)-4-hydroxybenzyl)benzene ([0058]-[0068]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substituted  2,2’-ethylidenbis(4,6-di-t-butylphenol) taught by Luo ‘398 with 1,3,5-trimethyl-2,4,6-tris(3, 5-di(tert-butyl)-4-hydroxybenzyl)benzene taught by Luo ‘155 to obtain the invention as specified in the claim 1 as an alternative compound having two phenyl groups with two polar monoprotic groups of hydroxy, motivated by the fact that the resulting activator with the activator composition increases aluminoxanes stability and/or activation efficiencies, i.e., controlling aluminum loading and increasing 200-400% more productivity ([0005]-[0006]).
Since both of Luo’155 and Luo ‘398 teach activator composition comprising compounds which have two phenyl groups with two polar monoprotic groups of hydroxy, one would have a reasonable expectation of success.
Regarding claims 2-3, as discussed above, the support material taught by Luo ‘398 includes silica ([0075]).
mQm, wherein M’=Group 2 metal such as Mg, Q=hydrocarbyl alkyl group ([0046]).
Regarding claim 9, as discussed above, the composition taught by Luo ‘398 contains M’mQm, M’ as being Mg, Q= hydrocarbyl alkyl group including ethyl and butyl groups. 
Regarding claim 11, as discussed above, the composition taught by Luo ‘398 contains Me3Al and dihydrocarbyl magnesium organometallic linking compound as the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738